DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 7, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application Publication # 2003/0024729) in view of Nagano et al. (US Patent Application Publication # 2003/0001139) and in further view of Kliesch et al. (US Patent Application Publication # 2012/0196112).
Regarding Claim 1, Suzuki discloses a cable (i.e. flexible flat cable) comprising: 
an insulating part (i.e. insulating coating 2); and 
one or more conducting parts (i.e. rectangular flat conductors 1 composed of copper wires) disposed inside the insulating part 
wherein the insulating part comprises a polymer resin layer (i.e. polyester resin composition insulating coating) 
wherein the insulating part is a polyester layer containing diol-based repeating units and dicarboxylic acid-based repeating units, 
wherein the dicarboxylic acid-based repeating units contains isophthalic acid-based repeating units with respect to all the dicarboxylic acid-based repeating units, and
a first diol-based repeating unit (i.e. alicyclic diols such as 1,4-cyclohexanedimethanol as the main diol component) having a cyclohexane skeleton and a second diol-based repeating unit (i.e. long-chain diol such as hexamethylene glycol, decamethylene glycol, 3-methylpentane diol, 2-methyloctamethylene diol, and triethylene glycol), 
wherein an amount of the first diol-based repeating unit is 85 mol% or greater (i.e. 80 mole % or more) with respect to all the diol-based repeating units (Fig. 1 & 2; Abstract; Paragraphs 0002, 0015, 0024-0026, 0036-0048, 0052-0053, 0085-0088, 0097-0099, 0106, 0109-0111, 0121-0135, 0142, 0143, 0156; Table 1). 
Suzuki does not explicitly disclose that the polymer resin layer has a product of shrinkage ratios CMD*TD of less than 0.24, as expressed in Equation 1 below:     
[Equation 1] 
CMD*TD = CMD X CTD, 
where CMD*TD is a product of shrinkage ratios, CMD is a longitudinal shrinkage ratio (%), and CTD is a lateral shrinkage ratio (%)
and that the isophthalic acid-based repeating units are contained in about 1 mol% to about 30 mol%, and 
wherein the second diol-based repeating unit is selected from the group consisting of spiroglycol, 1,3-propanediol, 1,2-octanediol, 1,3-octanediol, 2,3-butanediol, 1,3-butanediol, 1,4- butanediol, 1,5-pentanediol, 2,2-dimethyl-1,3-propanediol, 2-butyl-2-ethyl-1,3-propanediol, 2,2- diethyl-1,5-pentanediol, 2,4-diethyl-1,5-pentanediol, 3-methyl-1,5-pentanediol, 1,1-dimethyl-1,5- pentanediol, and combinations thereof.
Nagano teaches that the polymer resin layer (i.e. polyester resin composition) has a product of shrinkage ratios CMD*TD of less than 0.24 (i.e. Examples 1-3 of Table 1-1: MD x TD = 0.2*0.65, 0.11*0.67, 0.15*0.88 = 0.13, 0.074, 0.132), as expressed in Equation 1 below:     
[Equation 1] 
CMD*TD = CMD X CTD, 
where CMD*TD is a product of shrinkage ratios, CMD (i.e. molding shrinkage ratio MD) is a longitudinal shrinkage ratio (%), and CTD (i.e. molding shrinkage ratio TD)  is a lateral shrinkage ratio (%) (Abstract; Paragraphs 0002, 0019-0024, 0027-0031, 0035-0041, 0062-0067, 0080-0081, 0087-0094; Table 1-1). 
Kliesch teaches that the second diol-based repeating unit is selected from the group consisting of spiroglycol, 1,3-propanediol, 1,2-octanediol, 1,3-octanediol, 2,3-butanediol, 1,3-butanediol, 1,4- butanediol (i.e. 1,4-butanediol), 1,5-pentanediol, 2,2-dimethyl-1,3-propanediol, 2-butyl-2-ethyl-1,3-propanediol, 2,2- diethyl-1,5-pentanediol, 2,4-diethyl-1,5-pentanediol, 3-methyl-1,5-pentanediol, 1,1-dimethyl-1,5- pentanediol, and combinations thereof (Abstract; Paragraph 0016, 0023-0024).
Suzuki discloses that preferred examples of the aromatic dicarboxylic acid include isophthalic acid and that it may be used either alone or in combination of two or more kinds of dicarboxylic acid. Dicarboxylic acids are known in the art to be crystalline solids and a variation in the amount or ratio in which it is included would have an effect on the crystallinity of the polymer resin composition. Although Suzuki is silent on the exact quantity of isophthalic acid with respect to the other dicarboxylic acids, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the isophthalic acid-based repeating units contained in about 1 mol% to about 30 mol% with respect to all the dicarboxylic acid-based repeating units, in order to obtain a desired crystallinity in the resulting polymer resin since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Nagano teaches that it is well known in the art of polymer resins such as polyester resins to obtain a composition with desired values of physical properties such as molding shrinkage ratios such that a product of a longitudinal/flow direction shrinkage ratio and a lateral/vertical direction shrinkage ratio is less than 0.24, specifically 0.13, 0.074, or 0.132, in order obtain an article with a low warpage property which allows for said article to be ultra-thin. Suzuki is also concerned with a thermal shrinkage rate of a polyester resin composition and requires said rate to be under 4% in order to manufacture a flexible flat cable that is capable of being thin. However, Suzuki is silent on the specific values of the longitudinal shrinkage ratio and a lateral shrinkage ratios. It would have been obvious to one skilled in the art to use a polyester resin composition with the claimed shrinkage ratios in the flexible flat cable of Suzuki, as taught by Nagano, in order to obtain a cable insulation capable of being ultra-thin while maintaining a low warpage. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Although Suzuki teaches a second diol-based repeating unit such as a long-chain diol and gives examples, it does not teach a diol within the group of diols listed in the claim. Kliesch also teaches a polyester insulation film which has a main diol component such as 1,4-cyclohexanedimethanol, but can include a further diol such as 1,4-butanediol. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a further diol or second diol-based repeating unit such as 1,4-butanediol in the polyester composition of Suzuki, as taught by Kliesch, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 3, Suzuki does not explicitly disclose that a larger one of the longitudinal shrinkage ratio and the lateral shrinkage ratio of the polymer resin layer is less than or equal to 1.2%.  

Nagano teaches that it is well known in the art of polymer resins such as polyester resins to obtain a composition with desired values of physical properties such as molding shrinkage ratios such that a product of a longitudinal/flow direction shrinkage ratio and a lateral/vertical direction shrinkage ratio is less than 0.24, specifically 0.13, 0.074, or 0.132, in order obtain an article with a low warpage property which allows for said article to be ultra-thin. Suzuki is also concerned with a thermal shrinkage rate of a polyester resin composition and requires said rate to be under 4% in order to manufacture a flexible flat cable that is capable of being thin. However, Suzuki is silent on the specific values of the longitudinal shrinkage ratio and a lateral shrinkage ratios. It would have been obvious to one skilled in the art to use a polyester resin composition with the claimed shrinkage ratios in the flexible flat cable of Suzuki, as taught by Nagano, in order to obtain a cable insulation capable of being ultra-thin while maintaining a low warpage. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Regarding Claim 4, Suzuki does not explicitly disclose that a smaller one of the longitudinal shrinkage ratio and the lateral shrinkage ratio of the polymer resin layer is less than or equal to 0.3%.  
Nagano teaches that a smaller one of the longitudinal shrinkage ratio and the lateral shrinkage ratio of the polymer resin layer is less than or equal to 0.3% (i.e. Examples 1-3 of Table 1-1: MD|TD = 0.2|0.65, 0.11|0.67, 0.15|0.88) (Table 1-1).  
Nagano teaches that it is well known in the art of polymer resins such as polyester resins to obtain a composition with desired values of physical properties such as molding shrinkage ratios such that a product of a longitudinal/flow direction shrinkage ratio and a lateral/vertical direction shrinkage ratio is less than 0.24, specifically 0.13, 0.074, or 0.132, in order obtain an article with a low warpage property which allows for said article to be ultra-thin. Suzuki is also concerned with a thermal shrinkage rate of a polyester resin composition and requires said rate to be under 4% in order to manufacture a flexible flat cable that is capable of being thin. However, Suzuki is silent on the specific values of the longitudinal shrinkage ratio and a lateral shrinkage ratios. It would have been obvious to one skilled in the art to use a polyester resin composition with the claimed shrinkage ratios in the flexible flat cable of Suzuki, as taught by Nagano, in order to obtain a cable insulation capable of being ultra-thin while maintaining a low warpage. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Regarding Claim 7, Suzuki discloses that the polymer resin layer has an intrinsic viscosity of 0.55 dl/g or greater (i.e. 0.5 to 1.4 dl/g; 0.6 dl/g or more, or more preferably 0.8 to 1.5 dl/g) after a pressure cooker test at 121 ºC and 100 RH% for 96 hours (Abstract; Paragraphs 0042, 0052, 0123-0135). 

Regarding Claim 8, Suzuki discloses that the cable is a flexible flat cable (Fig. 1 & 2; Paragraph 0002).  

Claim 9 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application Publication # 2003/0024729) in view of Kasai et al. (US Patent Application Publication # 2009/0215933) and in further view of Kliesch et al. (US Patent Application Publication # 2012/0196112).
Regarding Claim 9, Suzuki discloses a cable (i.e. flexible flat cable) comprising: 

one or more conducting parts (i.e. rectangular flat conductors 1 composed of copper wires) disposed inside the insulating part 
wherein the insulating part comprises a polymer resin layer (i.e. polyester resin composition insulating coating),
wherein the insulating part is a polyester layer containing diol-based repeating units and dicarboxylic acid-based repeating units, 
wherein the dicarboxylic acid-based repeating units contains isophthalic acid-based repeating units with respect to all the dicarboxylic acid-based repeating units, 
wherein the diol-based repeating units comprise a first diol-based repeating unit (i.e. alicyclic diols such as 1,4-cyclohexanedimethanol as the main diol component) having a cyclohexane skeleton and a second diol-based repeating unit (i.e. long-chain diol such as hexamethylene glycol, decamethylene glycol, 3-methylpentane diol, 2-methyloctamethylene diol, and triethylene glycol), 
wherein an amount of the first diol-based repeating unit is 85 mol% or greater (i.e. 80 mole % or more) with respect to all the diol-based repeating units (Fig. 1 & 2; Abstract; Paragraphs 0002, 0015, 0024-0026, 0036-0048, 0052-0053, 0085-0088, 0097-0099, 0106, 0109-0111, 0121-0135, 0142, 0143, 0156; Table 1).
Suzuki does not explicitly disclose that the polymer resin layer has an intrinsic viscosity retention ratio Div of 70% or greater, as expressed in Equation 2 below: 

Div = 100 x (IV2 / IV1), 
where Div is an intrinsic viscosity retention ratio, IV1 is an intrinsic viscosity (dl/g) of the polymer resin layer before a pressure cooker test at 121 °C and 100 RH% for 96 hours, and IV2 is an intrinsic viscosity (dl/g) of the polymer resin layer after the pressure cooker test,
and that the isophthalic acid-based repeating units are contained in about 1 mol% to about 30 mol%, and 
wherein the second diol-based repeating unit is selected from the group consisting of spiroglycol, 1,3-propanediol, 1,2-octanediol, 1,3-octanediol, 2,3-butanediol, 1,3-butanediol, 1,4- butanediol, 1,5-pentanediol, 2,2-dimethyl-1,3-propanediol, 2-butyl-2-ethyl-1,3-propanediol, 2,2- diethyl-1,5-pentanediol, 2,4-diethyl-1,5-pentanediol, 3-methyl-1,5-pentanediol, 1,1-dimethyl-1,5- pentanediol, and combinations thereof.
Kasai teaches that the polymer resin layer has an intrinsic viscosity retention ratio Div (i.e. Viscosity Retention Rate R2) of 70% or greater (i.e. not less than 65% and more preferably not less than 70%), as expressed in Equation 2 below: 
[Equation 2] 
Div = 100 x (IV2 / IV1), 
where Div is an intrinsic viscosity retention ratio, IV1 is an intrinsic viscosity (dl/g) of the polymer resin layer before a pressure cooker test (i.e. hydrolysis resistance test) at 121 °C and 100 RH% for 96 hours, and IV2 is an intrinsic 
Kliesch teaches that the second diol-based repeating unit is selected from the group consisting of spiroglycol, 1,3-propanediol, 1,2-octanediol, 1,3-octanediol, 2,3-butanediol, 1,3-butanediol, 1,4- butanediol (i.e. 1,4-butanediol), 1,5-pentanediol, 2,2-dimethyl-1,3-propanediol, 2-butyl-2-ethyl-1,3-propanediol, 2,2- diethyl-1,5-pentanediol, 2,4-diethyl-1,5-pentanediol, 3-methyl-1,5-pentanediol, 1,1-dimethyl-1,5- pentanediol, and combinations thereof (Abstract; Paragraph 0016, 0023-0024).
Suzuki discloses that preferred examples of the aromatic dicarboxylic acid include isophthalic acid and that it may be used either alone or in combination of two or more kinds of dicarboxylic acid. Dicarboxylic acids are known in the art to be crystalline solids and a variation in the amount or ratio in which it is included would have an effect on the crystallinity of the polymer resin composition. Although Suzuki is silent on the exact quantity of isophthalic acid with respect to the other dicarboxylic acids, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the isophthalic acid-based repeating units contained in about 1 mol% to about 30 mol% with respect to all the dicarboxylic acid-based repeating units, in order to obtain a desired crystallinity in the resulting polymer resin since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Kasai teaches that it is well known in the art of polymer resins such as polyester resins to obtain a composition with desired values of physical properties such as an intrinsic viscosity retention ratio in a range of 70% or more in order obtain an alicyclic polyester with a good hydrolysis resistance. Suzuki is also concerned with obtaining a polyester composition with a high level of hydrolysis resistance (Paragraphs 0015, 0035, 0041, 0042, 0047, 0052, 0053) and with an intrinsic viscosity within a certain range. However, Suzuki is silent on the specific values of an intrinsic viscosity retention ratio. It would have been obvious to one skilled in the art to use a polyester resin composition with an intrinsic viscosity retention ratio within the claimed range in the flexible flat cable of Suzuki, as taught by Kasai, in order to obtain a cable insulation with a high resistance to hydrolysis. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Although Suzuki teaches a second diol-based repeating unit such as a long-chain diol and gives examples, it does not teach a diol within the group of diols listed in the claim. Kliesch also teaches a polyester insulation film which has a main diol component such as 1,4-cyclohexanedimethanol, but can include a further diol such as 1,4-butanediol. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a further diol or second diol-based repeating unit such as 1,4-butanediol in the polyester composition of Suzuki, as taught by Kliesch, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 15, Suzuki discloses that the polymer resin layer has an intrinsic viscosity of 0.55 dl/g or greater (i.e. 0.5 to 1.4 dl/g; 0.6 dl/g or more, or more preferably 0.8 to 1.5 dl/g) after a pressure cooker test at 121 ºC and 100 RH% for 96 hours (Abstract; Paragraphs 0042, 0052, 0123-0135). 

Regarding Claim 16, Suzuki discloses that the cable is a flexible flat cable (Fig. 1 & 2; Paragraph 0002).  

Regarding Claim 17, Suzuki does not explicitly disclose that the polymer resin layer comprises an intrinsic viscosity retention ratio Div of about 75% to about 85%.
Kasai teaches that the polymer resin layer comprises an intrinsic viscosity retention ratio Div of about 75% to about 85% (i.e. not less than 70%) (Paragraph 0010-0028, 0047-0051, 0077-0078, 0080-0084; Table 1 & 2).  
Kasai teaches that it is well known in the art of polymer resins such as polyester resins to obtain a composition with desired values of physical properties such as an intrinsic viscosity retention ratio in a range of 70% or more in order obtain an alicyclic polyester with a good hydrolysis resistance. Suzuki is also concerned with obtaining a polyester composition with a high level of hydrolysis resistance (Paragraphs 0015, 0035, 0041, 0042, 0047, 0052, 0053) and with an intrinsic viscosity within a certain range. However, Suzuki is silent on the specific values of an intrinsic viscosity retention ratio. It would have been obvious to one skilled in the art to use a polyester resin composition with an intrinsic viscosity retention ratio within the claimed range in the flexible flat cable of Suzuki, as taught by Kasai, in order to obtain a cable insulation with a high resistance to hydrolysis. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application Publication # 2003/0024729) in view of Kasai et al. (US Patent Application Publication # 2009/0215933) & Kliesch et al. (US Patent Application .
Regarding Claim 11, Suzuki in view of Kasai does not explicitly disclose that a smaller one of the longitudinal shrinkage ratio and the lateral shrinkage ratio of the polymer resin layer is less than or equal to 0.3%.  
Nagano teaches that a smaller one of the longitudinal shrinkage ratio and the lateral shrinkage ratio of the polymer resin layer is less than or equal to 0.3% (i.e. Examples 1-3 of Table 1-1: MD|TD = 0.2|0.65, 0.11|0.67, 0.15|0.88) (Table 1-1).  
Nagano teaches that it is well known in the art of polymer resins such as polyester resins to obtain a composition with desired values of physical properties such as molding shrinkage ratios such that a product of a longitudinal/flow direction shrinkage ratio and a lateral/vertical direction shrinkage ratio is less than 0.24, specifically 0.13, 0.074, or 0.132, in order obtain an article with a low warpage property which allows for said article to be ultra-thin. Suzuki is also concerned with a thermal shrinkage rate of a polyester resin composition and requires said rate to be under 4% in order to manufacture a flexible flat cable that is capable of being thin. However, Suzuki is silent on the specific values of the longitudinal shrinkage ratio and a lateral shrinkage ratios. It would have been obvious to one skilled in the art to use a polyester resin composition with the claimed shrinkage ratios in the flexible flat cable of Suzuki modified by Kasai, as taught by Nagano, in order to obtain a cable insulation capable of being ultra-thin while maintaining a low warpage. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Regarding Claim 12, Suzuki in view of Kasai does not explicitly disclose that a larger one of the longitudinal shrinkage ratio and the lateral shrinkage ratio of the polymer resin layer is less than or equal to 1.2%.  
Nagano teaches that a larger one of the longitudinal shrinkage ratio and the lateral shrinkage ratio of the polymer resin layer is less than or equal to 1.2% (i.e. Examples 1-3 of Table 1-1: MD|TD = 0.2|0.65, 0.11|0.67, 0.15|0.88) (Table 1-1).  
Nagano teaches that it is well known in the art of polymer resins such as polyester resins to obtain a composition with desired values of physical properties such as molding shrinkage ratios such that a product of a longitudinal/flow direction shrinkage ratio and a lateral/vertical direction shrinkage ratio is less than 0.24, specifically 0.13, 0.074, or 0.132, in order obtain an article with a low warpage property which allows for said article to be ultra-thin. Suzuki is also concerned with a thermal shrinkage rate of a polyester resin composition and requires said rate to be under 4% in order to manufacture a flexible flat cable that is capable of being thin. However, Suzuki is silent on the specific values of the longitudinal shrinkage ratio and a lateral shrinkage ratios. It would have been obvious to one skilled in the art to use a polyester resin composition with the claimed shrinkage ratios in the flexible flat cable of Suzuki modified by Kasai, as taught by Nagano, in order to obtain a cable insulation capable of being ultra-thin while maintaining a low warpage. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Response to Arguments
Applicant's arguments filed 7/06/2021 have been fully considered but they are not persuasive. The Applicant argues that the prior art fails to disclose or suggest "wherein the diol-based repeating units comprise a first diol-based repeating unit having a cyclohexane skeleton and a second diol-based repeating unit, ... wherein the second diol-based repeating unit is selected from the group consisting of spiroglycol, 1,3-propanediol, 1,2-octanediol, 1,3-octanediol, 2,3-butanediol, 1,3-butanediol, 1,4-butanediol, 1,5-pentanediol, 2,2-dimethyl-1,3-propanediol, 2-butyl-2-ethyl-1,3-propanediol, 2,2-diethyl-1,5-pentanediol, 2,4- diethyl-1,5-pentanediol, 3-methyl-1,5-.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847